Fbeemaít, J.,
delivered a dissenting opinion.-
This case involves the constitutionality and consequent validity of an act of the Legislature entitled* “An Act to establish a Chancery and Law Court at Bristol, in the county of Sullivan.”
The first nine sections are devoted to the establishment of a chancery court, if the word establish*87ment is appropriate to what is done, to be held at the town of Bristol, and for that purpose in the first section the 17th civil district of the county of Sullivan is made a chancery district, and a court to be held at Bristol for said district by the Chancellor of the first division of the State, two terms per annum,, at times appointed. Provisions are then made for a chancery clerk and master, officers to attend said court, that citizens of certain other districts may bring their suits in this court. And then in the 9th section a provision is made that the citizens of the town of Bristol shall bear the expense of building a court house.
We note in these provisions a complete and perfect enactment, covering all that is included in the-idea of and incidental to the subject of a chancery court to be held in the town of Bristol. I think the correct principle of construction of the clause of our Constitution requiring that “no bill shall become a law which embraces more than one subject, that subject to be expressed in the title,” is, that the title shall express the subject or object of the bill with such distinctness as that on reading the title or hearing it read, we can fairly know what the purpose of the bill is, and that this subject or purpose shall be but one, not two or more objects. When this one subject is thus expressed, then all such things as are incidental to and appropriate to effect the main object expressed may be fairly held to be included. To illustrate, the title of a bill may be to establish a law or circuit court at the town of Bristol in Sullivan *88county. Under this title would be included the requisites of a court — a clerk, officers to attend it, time and place when and where held, with the jurisdiction of said court. All this would be fairly included under the title of the bill. But I am unable to see how a chancery court could be included under such a title, unless we should assume that a law court includes a chancery court, or e converso a chancery court might be incidental to a law court. If this be so it is because they are separate and distinct subjects or objects, having no necessary or natural connection the one with the other. Conceding this, however, and it follows inevitably to my mind that the title “to establish a chancery and law court at Bristol” must express two subjects, and therefore violate this clause of our Constitution. The title is held by the majority to express the subject of the bill, and to mean a chancery and a circuit court. Concede this, and I am unable to see how the conclusion is avoided that there are not two subjects expressed in the title, unless we hold that chancery and law courts are the same things, or are not different subjects or objects. We know that one may exist without the other under our system, and that each is a distinct entity, having well defined characteristics of diversity. In fact, we have in this bill a most striking illustration of the essential independence of the two subjects. The first nine sections are exclusively devoted to the establishment of a chancery court; the next ten, we believe, to the law court. All the provisions of the first nine sections apply to the subject of a chancery court. *89The necessary incidental legislation for the establishment of such a court is complete, and then another and distinct subject, a law court, is taken up, and another and different set of arrangements made for its existence. That these subjects áre different, and impossible to be made one, is shown by the fact that it would be utterly incongruous, if the provisions for the one should be applied to the other. The matter for the chancery court could not be placed in or be a part of the provisions for the law court without totally subverting the object designed. How, then, can matter diverse relating to a subject requiring entirely different arrangements for its operation be held to be identical with and the same as that other thing from which it so essentially differs ? In other words, the subject of the establishment of a chancery court at Bristol, differs from the subject of the establishment of a law or circuit court at that place by the whole width of the well recognized and long established differences between the two courts, administering different remedies for different rights, defined by our jurisprudence, and by different forms of procedure. This difference is recognized both in our Constitution and in all our legislation in reference to the two kinds of ■courts. In view of this, I am unable to see how the establishment of these different things, essentially different in their nature, is but one subject. I think the title should be held to express two subjects, and most assuredly if it does not the body of the act does, and this is equally fatal.
*90For these and other reason^ that might be given, I am compelled to dissent from the opinion of the majority of my brethren.